Citation Nr: 1737494	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-00 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for macular degeneration of the left eye. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from July 1974 through July 1983.  The Veteran had additional periods of service, from July 1983 through December 1986, which were found dishonorable for VA purposes.  See 38 C.F.R. § 3.12(d)(4); see also September 1988 Administrative Determination.  VA compensation benefits may not be awarded based on the Veteran's period of dishonorable service.  See 38 C.F.R. § 3.12(a)(b). 

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2011 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Houston, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In August 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits. 
First, the Board observes that the October 2011 Rating Decision, the December 2012 Statement of the Case ("SOC"), and the April 2016 Supplemental Statement of the Case ("SSOC") reference medical records which are not presently associated with the Veteran's claims file.  Specifically, all three documents reference (1) outpatient records from the Denver VA medical center ("VAMC") dated May 2007 through October 2011 and (2) outpatient treatment records from the San Antonio VAMC dated June 2009 through May 2010 as being reviewed by the AOJ.  However, review of the Veteran's claims file indicates that these records have not been associated with the Veteran's claims file.  Rather, it appears these records were reviewed electronically. See September 2011 VA Memorandum.  As such, a remand is required to obtain and upload these records into the Veteran's electronic claims file. 

Second, the Board finds the AOJ has not met its burden to assist the Veteran in obtaining outstanding medical records relevant to his claim.  In a May 2013 letter, the Veteran indicated that he received medical treatment, for his bilateral hearing loss, tinnitus, macular degeneration, and schizophrenia, while he was incarcerated at the Colorado Department of Corrections.  The Veteran again reiterated that he received treatment for these disabilities during his August 2016 hearing.  Despite clearly identifying these medical facilities, the AOJ did not take any actions to assist the Veteran in determining whether medical records are available and could be obtained.

VA is required to make reasonable efforts to obtain all relevant records, including private records or state government records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Therefore, a remand is required to obtain these treatment records, as they are relevant to the Veteran's claims and were properly identified by the Veteran. 

Finally, the Board finds that the Veteran should be afforded VA examinations to determine the etiology of his disabilities and whether there is any causal link between his honorable period of military service.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Regarding his claim for entitlement to service connection for tinnitus and bilateral hearing loss, the Board finds that a VA examination and medical opinions are required before the Board is able to make a determination on the merits.  During the August 2016 hearing, the Veteran testified that he was exposed to loud noises, including artillery guns, during his military service.  The Veteran testified that his military occupational specialty was a medic, and that he was exposed to loud noise when he was assigned to artillery units.  Additionally, the Board notes that the Veteran's entrance examination suggested the Veteran had a pre-existing left ear hearing loss disability.   Therefore, the Board finds a remand is required in order to obtain a medical opinion which addresses these issues. 

As to the additional claims for entitlement to service connection for left eye macular degeneration and schizophrenia, the Veteran's August 2016 testimony suggests the Veteran experienced symptoms of both disabilities during his period of military service.  Specifically, the Veteran testified he experienced diminished left eye vision following a bleed from his retina.  Similarly, the Veteran reports his symptoms of schizophrenia first manifested following an operation during his active duty service at Fort Sam Houston.  Therefore, the Board finds a remand is required in order to obtain a medical opinion which addresses the etiology of these impairments.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should obtain the Veteran's medical records from the Denver VAMC and the San Antonio VAMC, as well as any other VA treatment facility identified by the Veteran.  The AOJ must then upload these electronic medical records into the Veteran's claims file.  

The AOJ should contact the Veteran if necessary for any clarification required to identify certain records. 

2.  Second, the AOJ should obtain the Veteran's medical records from the Colorado Department of Corrections.  See April 1989 Notice of Incarceration; see also May 2013 Correspondence from Veteran. 

The AOJ should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain these medical records.  The Veteran is also asked to provide the records himself if he has them in his possession.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  After the above development has been completed and all additional records have been associated with the claims file, the AOJ should secure the appropriate VA audiological examination to determine the etiology of the Veteran's tinnitus and bilateral hearing loss disability.  

All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's tinnitus disability began during the Veteran's military service, or is otherwise related to his active duty service?  

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right ear hearing loss disability began during the Veteran's military service, or is otherwise related to his active duty service?

(c) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left ear hearing loss was aggravated by the Veteran's military service? 

The term aggravation is defined as a chronic and permanent worsening of the underlying condition beyond its natural progression versus a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.

In rendering the above opinions, the examiner must consider and specifically address the following evidence:

(a) the June 1974 enlistment examination noting left ear hearing loss; and 

(b) the Veteran's reports of exposure to loud noises during service, including artillery noises. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The AOJ should schedule the Veteran for an appropriate ophthalmological examination to assess the etiology of his left eye macular degeneration. Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following a review of the entirety of the claims file, the examiner is asked to furnish an opinion with respect to the following question:

(a)  Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left eye macular degeneration began during or was otherwise caused by the Veteran's active duty service?

In rendering the above opinion, the examiner must consider and specifically address the following evidence:

   (a) the June 1974 enlistment examination; and 

   (b)  the Veteran's reports of a left eye retina bleed during his active duty service. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The AOJ schedule the Veteran for a psychiatric evaluation, with an appropriately qualified psychiatrist, in order to determine the etiology of any psychiatric disability they Veteran currently has. Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following a review of the entirety of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(a) The examiner is asked to provide diagnoses for all current and previously diagnosed psychiatric disorders found following an examination of the Veteran and a review of his claims file; and 

(b) For each disorder identified, the examiner should state whether it is at least as likely as not (i.e. a 50 percent chance or greater) that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service

If the VA examiner finds a psychiatric disability is not causally or etiologically related to the Veteran's military service, the examiner is asked to provide a clear rationale explaining their conclusion.  Specifically, there must be a rationale which adequately connects data and conclusions (e.g. concluding that a diagnosis of depression is related to ongoing health concerns is not adequate unless there is a rationale which explains this assumption).

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6.  The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claims on appeal.  If the benefit sought is not granted, issue a SSOC and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


